/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 3, 2015

                                      No. 04-15-00010-CV

                                     Pedro MARQUEZ, Jr.,
                                           Appellant

                                                v.

                                      Lisa A. WATKINS,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-14-89
                         Honorable Romero Molina, Judge Presiding


                                         ORDER
        Appellee Lisa A. Watkins has filed a notice stating that she filed for relief under the
United States Bankruptcy Code on September 29, 2015. The notice states that the bankruptcy
proceeding is pending in the United States Bankruptcy Court for the Southern District of Texas,
Corpus Christi Division, under Case No. 15-203720C013, styled In re: Lisa Ann Watkins.
Accordingly, the appeal and all time periods are stayed from the date the bankruptcy petition was
filed. See TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court